Title: To John Adams from John Lowell, 7 August 1789 to 9 August 1789
From: Lowell, John
To: Adams, John



Dear Sir
Roxbury Augt. 7th. 1789—

Although I have had frequent occasions to sollicit in Favour of my Friends (or such other Characters) as I have thought might be usefully employed in public business, my early Habits, which in all Cases influence our Sentiments, have been such that I have never conversed or written on any such Subject when immediately affecting myself, thô I have been of Opinion that Custom, & the Expectation of the World, having created different ideas even in Persons of the greatest real Delicacy of Mind that this Habit might lead me into an unnecessary reserve, & be only false Delicacy, but I have been obliged to combat it with great Efforts;—I have always entertained such an Idea of your Friendship, & had such a Confidence in the Rectitude of your Sentiments, that I can say with much Sincerity that there is no Person to whom I should with more Freedom commit myself in such a Case than to you.—The general Voice, not only of my Circle of Friends & Acquaintance, but of others has so frequently & freely informed me, that in the Arrangement of Appointments under the new Constitution, it was probable I should be thought of to sustain the important & hoñble office of an Associate Judge, that I supposed it would not be necessary for me to interfere in the Business, or on that Occasion break thrô the Habit I have explained to you, and that if I should be thought capable of doing Service to my Country in that Line, I should not have Occasion to trouble my Friends on that Subject, but as I have received Letters from two of our Friends at New York, which have drawn me out farther than I before thought necessary, I could not omit opening myself to you, for I should feel guilty of not using that Confidence which I really possess;—The Appointment is so important in its nature to our Country that I dare not assume a Confidence in my own Qualifications for it, I am too much concerned to judge impartially, and I have a sense of Reputation & I flatter myself of Rectitude too great to wish if it was in my Power that my own Judgment should decide that point; all I intend is to mention these Circumstances, to you which in Case your own Opinion coincides with the Partiality of my Friends might have their Weights when compared with those that may attend other Candidates.—I am so far advanced in my professional Line, that I find my young Brethren & Children pressing fast on my heels, & many of them possessing so much real merit and having a Warmth & Vigour of imagination, to be found only in youth, & so necessary with other Qualities to the shining past of our Profession, that I see very plainly my Situation among them will soon be less agreable than it has been—I have sustained a Commission under Congress, which has been repeatedly executed in Philadelphia & New York, within the Knowledge & Observation of most of the leading Characters in the Union, & I have acquired a personal Acquaintance with many of them; If the Confederation (too rotten I confess to have been thoroughly repaired) had been amended by additional Powers given to Congress, respecting Trade revenue &c this Commission would without doubt have drawn to it cognizance of these Matters: the new Court will take up specifically the Powers of that commission, intended it is true, & renderedmore important. The Gentlemen who were with me in it have been taken out of Office, by very hoñble Appointments; one of them having two years since been a member & President of Congress, which vacated his comn: the other is now a Senator. I am the only one whom the new Appointments will discharge & supercede, this will undoubtedly produce a question in the minds of those who have been acquainted under these facts, respecting the Cause of my being omitted; I can avoid seeing the Gentlemen at a Distance, but so universal has been the prevailing Opinion in this State & Newhampshire, that I should be reappointed that I must meet the question & condolence of most with whom I shall converse: If however the defect of Qualifications is the real Cause, however painful it may be, it is so just, that it ought to be acquiesced in without a murmur.—A Gentleman of our State, of whose merit no Man entertains a greater Idea, I have heard has been proposed to fill this office. That he will fill it honourably there can be no Question; whether he wishes or would incline to exchange his present Office for it I know not, but I conceive he will not feel himself neglected, or hurt if it should not be proposed to him; he now holds in the State a very respectable comn., perhaps as respectable as any in it, & he receives the Satisfaction of knowing that he possesses the esteem of all whose Esteem he would wish for, the Enemies of our local peace alone would rejoice at his Removal the friend of it would be satisfied that he was still doing good; how far & how long he would be able to go thro the Fatigues of an Associate Judge, which if the proposed arrangement takes place will call him far from Home, at the most inclement seasons of the year I cannot tell: But my Dear Sir who will take his Place in Massachusetts? If the Question is answered by saying the Senior Judge undoubtedly for on any other Principle I take it the whole Bench will be broken up: Who will supply the Vacancy? Can any body answer for the whims & caprices of—The Present Court of Masss harmonize, & all fœderal, all disposed to support the Government of the Union, will they continue to do so in the contingency supposed? & is it of small Consequence to the general Good that in such a State as this, at such a Time, this Point should be put at Risque—but I know but I reason under the Influence of personality, I have opened myself with unbounded Freedom to you my Friend, & with your Judgment alone to decide.—If this Occasion is permitted I am left alone to the gratifications of those Enemies who, thô not numerous, have taken much Pains to mortify me, because they conceive I have not bowed down to their idol: our Friends Lincoln & Lovell, I trust will be placed out of their Reach—I have great Reason to suppose that among the good Men who may promote the Appointment of so respectable a Character as our Ch. J. some will be found of another Class who wish to give Pain & Dishonor to me, I have been told that some of this Description have been already suggesting the measure.—I am ashamed of being so long on this Subject you will however by it have the fullest Evidence of my entire Confidence.—I have only intended to suggest some Things, which perhaps might not have occurred to you without; I have an Interest in the happy Establishment of this Government, far superiour, after all, to any personal Event in this Business, which my Family & Country claim & which I would not have receive a detriment to avoid my own Humiliation—
I am with real Esteem / your most Obedt Servt.
J. LovellAugust 9th. I have just heard that Genl. L. is appointed Collector of Boston it will gratify all good men with us—